Citation Nr: 1504339	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-25 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include a secondary to service-connected disabilities.

2.  Entitlement to service connection for loss of use of bilateral lower extremities, to include as secondary to service-connected chronic lumbosacral strain.

3.  Entitlement to service connection for loss of bowel control, to include as secondary to service-connected chronic lumbosacral strain.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy to the right lower extremity.

5.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy to the left lower extremity.

6.  Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1979 to October 1979.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In a December 2013 statement, the Veteran raised the issues of entitlement to service connection for posttraumatic stress disorder, depression, anxiety, bilateral shoulder disability, spinal stenosis, cervical strain, bilateral knee disability, shaving skin disorder, sleep apnea, asthma, radiculopathy to the right and left arm and total disability compensation based on individual unemployability due to service-connected disabilities.  In a January 2014 statement, he raised a claim for rheumatology.  In an October 2014 statement, he raised a claim for non-service-connected pension.  These issues of have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the matters can be properly adjudicated.

In a March 2013 Notice of Disagreement, the Veteran appealed the denial of entitlement to service connection for loss of use of bilateral lower extremities and loss of bowel control, to include as secondary to service-connected chronic lumbosacral strain.  He also appealed the disability evaluations assigned to his service-connected right and left lower extremity radiculopathy and chronic lumbosacral strain.  It does not appear the RO has issued a Statement of the Case relating to these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, to protect the Veteran's procedural due process rights, a remand is warranted so that he can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal on these issues.

Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA examination in November 2014.  Upon examination, the examiner concluded the Veteran's pes planus clearly and unmistakably pre-existed his entrance to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner also opined it was not due to or the result of his bilateral lower extremity radiculopathy or lumbosacral strain.  In addition, the examiner stated it was not incurred or caused by an in-service injury, event or illness because pes planus is a congenital deformity and there was no history of an acquired pes planus.

Upon further review of the service treatment records, the Board notes there was no diagnosis of pes planus in the Veteran's March 1979 entrance examination report.  After his entrance to service, in a March 1979 treatment note, there was a notation of pes planus.  Post-service, VA treatment records indicate that in April 2014, he was diagnosed with an adult acquired bilateral flatfoot deformity.  Clarification is needed as to the onset of the Veteran's pes planus.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  A Statement of the Case should be issued for the claims of entitlement to service connection loss of use of bilateral lower extremities and loss of bowel control.  A Statement of the Case should also be issued for entitlement to an increased disability evaluation for right and left lower extremity radiculopathy and chronic lumbosacral strain.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  If a timely substantive appeal is not filed for any of the aforementioned matters, then it should be closed by the RO.

3.  Thereafter, return the case to the November 2014 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of his bilateral foot disability.  The examiner must review the Veteran's VBMS and Virtual VA files.  The examination report should indicate that these files were reviewed.

If the examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  

After reviewing the record again, respond to the following:

(a)  Consider and comment on the significance, if any, of the March 20, 1979 in-service diagnosis of pes planus and the April 15, 2014 VA diagnosis of adult acquired bilateral flatfoot deformity.

(b)  If the examiner still finds the Veteran's pes planus is congenital, then explain whether it is a defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990)].  

IF IT IS A CONGENITAL DEFECT:
Then explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in an additional foot disability.  

   IF IT IS A CONGENITAL DISEASE:
Then state whether it is clear and unmistakable (obvious, manifest, and undebatable) that congenital pes planus preexisted active service. 

(i)  If congenital pes planus preexisted active service, is it clear and unmistakable that it WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service; OR 

(ii)  Is it clear and unmistakable that any increase was due to the natural progress?

(iii)  If any responses above are negative, is it at least as likely as not (a probability of 50 percent or greater) that congenital pes planus manifested in or is related to the Veteran's period of active service.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, readjudicate the issue on appeal.  .  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







